76 N.Y.2d 1003 (1990)
Gail Christopher, Respondent,
v.
Great Atlantic & Pacific Tea Company, Inc., Appellant.
Court of Appeals of the State of New York.
Decided December 20, 1990.
William E. Fay, III, for appellant.
Warren J. Willinger for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*1005MEMORANDUM.
On reconsideration, order granting leave to appeal recalled and motion for leave to appeal denied.
This Court granted leave to review the issue whether the Appellate Division incorrectly employed the "shocks the conscience" standard instead of the controlling material deviation from reasonable compensation standard in assessing whether the jury's verdict was excessive (CPLR 5501 [c]).
Thereafter, the Appellate Division denied defendant's motion for reargument, stating, however, in its order of denial: "Were we to reconsider defendant's contention on the merits that the verdict is excessive, we would not conclude that the jury award to plaintiff in the sum of $275,000 `deviates materially from what would be reasonable compensation' under CPLR 5501 (c)".
Inasmuch as the Appellate Division order denying reargument established that the Appellate Division would not alter its prior order were it to apply the correct standard of review, and as further appellate proceedings would only needlessly delay monetary relief for this 90-year-old plaintiff who was injured in 1984, this case is no longer appropriate for this Court's review.
On reconsideration, order granting leave to appeal recalled and motion for leave to appeal denied, in a memorandum.